United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Carson City, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0168
Issued: February 8, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 4, 2015 appellant filed a timely appeal from a January 15, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As OWCP issued its last
merit decision on this issue on November 18, 2013, more than 180 days before the filing of this
appeal, the Board lacks jurisdiction to review the merits of this case pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly denied appellant’s request to reopen his case for
further merit review under 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

On December 4, 2014 and March 23, 2015 OWCP issued merit decisions addressing separate periods of
disability. Appellant has separately appealed these decisions. The Board affirmed the December 4, 2014 decision,
covering a claim for disability for the period April 5 to 7, 2012, on January 27, 2016 under Docket No. 15-1143.
See Docket No. 15-1143 (issued January 27, 2016). The appeal from the March 23, 2015 decision is pending under
Docket No. 16-0169.

FACTUAL HISTORY
On June 28, 2010 appellant, then a 55-year-old carrier, filed an occupational disease
claim (Form CA-2) alleging that he sustained low back and neck pain, trigger finger of the right
thumb, and pain, strains, and spasms of the right arm, shoulder, hip, buttocks, and leg causally
related to factors of his federal employment. OWCP accepted the claim for an aggravation of
lumbar degenerative disc disease, right lumbar radiculitis, a temporary aggravation of right
thumb arthritis, and a temporary aggravation of right thumb trigger finger.
On April 24, 2012 appellant filed a claim for compensation (Form CA-7) for time lost
from work during the period February 9, 2011 to April 15, 2012.
By decision dated November 8, 2012, OWCP denied appellant’s claim for compensation
for intermittent dates from February 9 to April 14, 2012. It noted that he had requested
compensation for disability on February 9, 10, and 12, July 22 and 23, 2011, and April 10, 11,
13, and 14, 2012. OWCP found that appellant had not submitted reasoned medical evidence
supporting disability for the periods claimed. It noted that it had paid him compensation for four
hours of time lost due to a February 9, 2011 medical appointment. OWCP further indicated that
pain was a subjective finding rather than a diagnosis and thus insufficient to support disability
from employment.
On November 14, 2012 appellant requested a telephone hearing, which was held before
an OWCP hearing representative on February 14, 2013. He related that he received
compensation for four hours a day from OWCP for some of his visits to his physician. On
February 9, 10, and 12, 2011 appellant missed the entire day of work.
By decision dated April 30, 2013, OWCP’s hearing representative affirmed the
November 8, 2012 decision, finding that appellant was not entitled to compensation for
intermittent dates between February 9 and April 14, 2012.3 She found that the medical evidence
did not support that he received medical treatment or sustained disability for the dates claimed.
On September 26, 2013 appellant, through counsel, requested reconsideration of the
April 30, 2013 decision.
In a decision dated November 18, 2013, OWCP affirmed in part and modified in part the
April 30, 2013 decision. It found that appellant had established that he was totally disabled from
April 10 to 14, 2012 (32 hours) due to his accepted work injury. OWCP determined, however,
that he was not entitled to compensation for disability from February 9 to 12 (20 hours), or
July 22 to 23, 2011 (16 hours).
On April 6, 2014 appellant requested reconsideration of the November 18, 2013 decision.
In a decision dated April 24, 2014, OWCP denied his request after finding that he had not raised

3

In a report dated December 28, 2012, Dr. Aubrey A. Swartz, a Board-certified orthopedic surgeon and OWCP
referral physician, diagnosed an aggravation of spinal stenosis primarily at L4-5, a disc protrusion at L5-S1, and
facet arthropathy. He found that appellant was disabled from work beginning April 16, 2012.

2

an argument or submitted new and relevant evidence sufficient to reopen his case under section
8128(a).
On October 13, 2014 appellant again requested reconsideration of the November 18,
2013 decision. He contended that he was not always able to see his physician on the dates that
he was unable to work due to scheduling difficulties. Appellant experienced extreme pain on the
dates that he missed work. His physicians were unaware that pain was not recognized by OWCP
as a reason to be off work. Appellant waited two years to have surgery and sustained permanent
damage from working with radiculopathy. He alleged that OWCP disregarded the newly
submitted evidence because it was not current even though it failed to timely adjudicate his
request for compensation. Appellant maintained that an April 29, 2011 magnetic resonance
imaging (MRI) scan study and physical therapy notes dated September 3, 2010 support the
findings of his physicians.
Appellant submitted a September 15, 2014 report from Dr. Bruce E. Mullen, a Boardcertified physiatrist. Dr. Mullen related:
“There is some confusion on previous reports in that [appellant] has had
complaints of pain and numbness sensations down the leg. The numbing
sensation is a subjective complaint. I do believe [he] did have numbness with
radiculitis. This can be intermittent and was always aggravated by activities.
Unfortunately, his symptoms are not objectively documented on physical
examination.
“In coordinating with [appellant’s] MRI scan and physical therapy findings as
well as his history, I do feel to a reasonable degree of medical certainty, that he
did have a flare up of radiculitis with his work activities, which is why he was off
for those days as previously described in my dictations.”
Dr. Mullen noted that appellant ultimately underwent a decompression in April 2012. He
concluded that he missed days from work prior to his surgery because of “inflammation and
radiculitis.”
By decision dated January 15, 2015, OWCP denied appellant’s request for
reconsideration after finding that he had not raised an argument or submitted new and relevant
evidence sufficient to warrant reopening his case for further consideration of his claim for
disability compensation from February 9 to 12 and July 22 to 23, 2011. It noted that he had not
submitted contemporaneous medical evidence supporting disability for the claimed dates of
disability.
On appeal appellant argues that he injured three discs in 2009 and 2010 walking nine
miles a day and carrying as much as 70 pounds. He experienced radiculopathy and permanent
nerve damage, as found by OWCP’s referral physician and his attending physicians. Appellant
asserts that OWCP did not timely consider his reconsideration request.

3

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.5 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant’s application for review must be received within one year of the
date of that decision.6 When a claimant fails to meet one of the above standards, OWCP will
deny the application for reconsideration without reopening the case for review on the merits.7
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.8 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.9 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.10
ANALYSIS
OWCP accepted that appellant sustained an aggravation of lumbar degenerative disc
disease, right lumbar radiculitis, a temporary aggravation of right thumb arthritis, and a
temporary aggravation of right thumb trigger finger causally related to factors of his federal
employment. Appellant filed a claim for compensation for periods of disability from February 9,
2011 to April 15, 2012. In its last merit decision on this issue dated November 18, 2013, OWCP
found that he had established that he was totally disabled from April 10 to 14, 2012 due to his
accepted work injury. It further found, however, that appellant had not submitted sufficient
medical evidence to support disability from February 9 to 12 or July 22 to 23, 2011. In a
decision dated April 24, 2014, OWCP denied his request for merit review of its November 18,
2013 decision. On October 13, 2014 appellant again requested reconsideration. By decision
dated January 15, 2015, OWCP denied merit review.
As noted above, the Board does not have jurisdiction over the merits of this case. The
issue presented on appeal is whether appellant met any of the requirements of 20 C.F.R.
4

5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.”
5

20 C.F.R. § 10.606(b)(3).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

8

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

9

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

10

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

4

§ 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the claim. In his
October 13, 2014 request for reconsideration, appellant did not show that OWCP erroneously
applied or interpreted a specific point of law. He did not identify a specific point of law or show
that it was erroneously applied or interpreted. Appellant did not advance a new and relevant
legal argument. He argued that he could not always see his physicians on the dates because he
was in too much pain to work due to scheduling issues. Appellant also asserted that his
physicians were not aware that OWCP considered pain an insufficient reason to miss work. He
maintained that he sustained permanent damage from working with radiculopathy. Appellant
referred to an April 29, 2011 MRI scan study and physical therapy notes from September 3, 2010
as support for his physician’s findings. The underlying issue in this case, however, is whether
appellant submitted sufficient medical evidence to establish that he was unable to work on
February 9 to 12 and July 22 and 23, 2011 due to his accepted employment injury. This is a
medical issue which must be addressed by relevant medical evidence.11 The diagnostic study
and physical therapy notes do not address the question of disability and thus, are not pertinent to
the issue at hand. Evidence or argument that does not address the particular issue involved does
not warrant reopening a case for merit review.12 Additionally, appellant’s lay opinion regarding
his disability is not probative regarding the issue in this case, which, as noted, is medical in
nature.13
A claimant may be entitled to a merit review by submitting pertinent new and relevant
evidence, but appellant did not submit any pertinent new and relevant medical evidence in this
case. In a report dated September 15, 2014, Dr. Mullen related that the MRI scan study and the
findings in physical therapy reports supported that he experienced radiculitis such that he was
unable to work for various days prior to his April 2012 operation. He did not address the
relevant issue, however, of whether appellant was disabled for the specific dates of February 9 to
12 and July 22 and 23, 2011. Consequently, Dr. Mullen’s opinion is insufficient to warrant
reopening the case for further merit review as he did not address the pertinent issue.14
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
On appeal appellant argues that he injured three discs in 2009 and 2010 walking nine
miles a day and carrying as much as 70 pounds. He experienced radiculopathy and permanent
nerve damage, as found by OWCP’s referral physician and his attending physician. The
underlying issue, however, is whether the medical evidence supports disability from employment
on February 9 to 12 and July 22 and 23, 2011.
11

See Bobbie F. Cowart, 55 ECAB 746 (2004).

12

J.P., 58 ECAB 289 (2007); Freddie Mosley, 54 ECAB 255 (2002).

13

See B.H., Docket No. 15-0978 (issued October 22, 2015); Gloria J. McPherson, 51 ECAB 441 (2000).

14

See supra note 12.

5

Appellant further contends that OWCP did not timely consider his reconsideration
request. He requested reconsideration on October 13, 2014 and OWCP issued its decision
denying his request for reconsideration on January 15, 2015, just over 90 days from the date of
his request. OWCP’s procedures provide that if a reconsideration decision is delayed more than
90 days and the delay jeopardizes a claimant’s right to appeal the merits of the case to the Board,
it should conduct a merit review.15 The procedures further indicate, however, that there is “no
obligation to conduct a merit review on insufficient evidence if the maximum 180-day time limit
for requesting review by the Board will have expired within the 90-day period following
OWCP’s receipt of the claimant’s reconsideration request.16 Appellant requested reconsideration
of the November 18, 2013 decision on October 13, 2014, more than 180 days after the date of the
last merit decision. Consequently, OWCP’s failure to issue a decision on his October 13, 2014
reconsideration within 90 days did not impact his appeal rights to the Board.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to reopen his case for
further merit review under 5 U.S.C. § 8128(a).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.7(a) (October 2011).

16

Id.; see also B.G., Docket No. 15-0399 (issued April 15, 2015).

6

ORDER
IT IS HEREBY ORDERED THAT the January 15, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 8, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

